Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission June 1, 2021 After Final.

	No amendment is made to the claims in the most recent response.  Claims 1-5, 7-14, and 16-19 remain pending.
	Applicant’s arguments and request for reconsideration submitted June 1, 2021, have been fully considered and not found to be persuasive to remove the rejections of record in the final office action submitted December 1, 2020.
	Specifically, Applicant argues that the disclosures of Hernandez and Arterburn do not provide any reason to modify the prior art infant formula described by Arterburn in a manner that would arrive at a composition according to the instant claims.  Applicant points to the fact that Arterburn allegedly does not provide any real reason to expect a benefit for including DPA(n-6) in an infant formula in place of ARA, and suggests a preferred ratio of 2:1.  Applicant further argues that the infant formula described by Hernandez is complete and that there is no modification to modify it by reducing ARA or increasing DPA(n-6).
	Firstly, with respect to whether Arterburn et al. describes a motivation to replace ARA with DPA(n-6), the fact remains that Arterburn presents replacement of ARA with DPA(n-6) as being useful, despite the alleged lack of what Applicant considers to be “good” reasons for doing so.  Despite the alleged lack of reasons, the fact remains that Arterburn does specifically present the invention as including “infant formulas having ARA levels which are lower than current recommended levels or targets,” and specifically describes preferred embodiments where the ARA:DHA ratio is for example less 
	Furthermore according to MPEP 2143(I)(B), simple substitution of one element for another to obtain predictable results is a valid rationale for obviousness.  In the present case Hernandez describes a composition which differs from the claimed invention in that it contains more ARA than the claimed composition.  Arterburn discloses that DPA (n-6) is known and that some of the ARA in a prior art infant formula could have been replaced with DPA(n-6) by one of ordinary skill in the art.  This is enough to substantiate a finding of obviousness on this ground.
	For these reasons the rejection is deemed proper and maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        6/9/2021